NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 14 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-30248

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00114-BLW

 v.
                                                MEMORANDUM*
BRENDA TRINIDAD JAIME-SAINZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    B. Lynn Winmill, Chief Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Brenda Trinidad Jaime-Sainz appeals from the district court’s judgment and

challenges the 210-month concurrent sentences imposed following her guilty-plea

convictions for conspiracy to distribute methamphetamine, distribution of

methamphetamine, and possession of methamphetamine with intent to distribute,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. §§ 841(a)(1) and 846. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Jaime-Sainz contends that the district court abdicated its responsibility to

conduct an independent inquiry as to the extent of the downward departure she

should receive for her substantial assistance to the government under U.S.S.G.

§ 5K1.1. To the contrary, the record reflects that the district court considered

arguments from both parties and provided a reasoned basis for its acceptance of the

government’s two-level downward departure recommendation. See United States

v. Laney, 189 F.3d 954, 964 (9th Cir. 1999). The court did not err by giving

weight to the government’s assessment of the value of Jaime-Sainz’s assistance.

See U.S.S.G. § 5K1.1(a)(1) & cmt. n.3; Laney, 189 F.3d at 964.

      AFFIRMED.




                                       2                                       16-30248